Case 2:21-cv-06846-ODW-AGR Document 11 Filed 09/15/21 Page 1 of 1 Page ID #:338




    1
    2
                                                                           JS-6
    3                     UNITED STATES DISTRICT COURT
    4       CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
    5
   6 JACQUELINE BROWN, an                       Case No. 2:21-cv-06846-ODW(AGR)
     individual;,
   7                                            ORDER GRANTING REMAND
                   Plaintiff,                   FROM FEDERAL COURT TO
   8                                            STATE COURT
            v.
   9
     TARGET CORPORATION, a
  10 Corporation; TARGET JEFFERSON
     BOULEVARD, LLC., a California
  11 Limited Liability Company; and DOES
     1 to 50, Inclusive ,
  12
                   Defendant.
  13
  14        The Stipulation of Defendant TARGET CORPORATION and Plaintiff
  15 JACQUELINE BROWN for Remand to the Los Angeles County Superior Court has
  16 been fully considered by the Court and IT IS HEREBY ORDERED THAT the
  17 Stipulation is GRANTED for the reasons set forth therein. This matter is hereby
  18 remanded to the Los Angeles County Superior Court-111 N. Hill Street, Los
  19 Angeles, Ca. 90012, pursuant to the terms of the Stipulation as Case No.
  20 20STCV46497.
  21
  22 Dated: September 15, 2021       _______________________________
  23                                 UNITED STATES DISTRICT JUDGE
  24
  25
  26
  27
  28

           [PROPOSED] ORDER GRANTING REMAND FROM FEDERAL COURT TO STATE COURT
